Citation Nr: 1716740	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  03-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1968 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter has been previously been remanded by the Board in January 2005, July 2008, December 2008, April 2009, August 2012, and February 2015.   
In December 2016, the Board informed the Veteran that while he had previously been represented by the Veterans of Foreign Wars (VFW), they had withdrawn their representation of him.  It was explained how he could retain alternative representation, but no response has been received from the Veteran and therefore he is unrepresented at this time.


FINDING OF FACT

A link has not been established by medical evidence between current symptoms of PTSD and an in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.655 (2016).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

Of note, the Veteran was scheduled for a VA examination to evaluate his claim, but he failed to report, and has not submitted good cause for his absence.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.


PTSD

At issue is whether the Veteran is entitled to service connection for PTSD. The Board finds that the evidence is not sufficient grant the Veteran service connection for PTSD.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304.  In a January 2005 Board decision, the Board found that there was medical evidence diagnosing the Veteran with PTSD.  

In a February 2015 Board decision, the Board conceded that credible evidence existed to support the Veteran's claim that he was on the USS KITTYHAWK in 1972 during a race riot, and the Board remanded the matter in order to provide the Veteran with a VA examination in order to determine whether medical evidence established a link between current symptoms and an in-service stressor.  

The RO verified the Veteran's address and scheduled the Veteran for an examination.  Unfortunately, the Veteran failed to attend the scheduled examination and has not provided good cause for his absence.  

38 C.F.R. § 3.655 provides that when a claimant fails, without good cause,  to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 

In this case, the Board remand conceded that several of the criteria for service connection were met, but a VA examination addressing the possibility of a link between the Veteran's stressor and his diagnosis of PTSD was required.  Such a medical opinion was not present in the file, and without this critical link, the elements of service connection for PTSD have simply not been met.  

"The duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Here, the Veteran was asked to participate in a VA examination, and his failure to participate frustrates VA's ability to assist the him in developing his claim.  Moreover without this critical evidence, the Board cannot grant the Veteran's claim based on the evidence of record.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


